EXHIBIT 10.1




Class “E” Employee Stock Options

Series Two




No. of Shares: ***150,000***            




THIS OPTION AND THE SHARES UNDERLYING THIS OPTION HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER ANY STATE
SECURITIES LAWS.  THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED, SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT
WITH RESPECT TO THESE SECURITIES UNDER THE ACT OR APPLICABLE STATE SECURITIES
LAWS, OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER THAT ANY PROPOSED
TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS.  HOLDER SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.

TOOTIE PIE COMPANY, INC.

COMMON SHARE PURCHASE OPTION




As an employee of the Tootie Pie Company, Inc., Don L. Merrill, Jr.,
(“Employee”), is entitled to purchase from Tootie Pie Company, Inc., a Nevada
corporation (the “Company”), subject to the terms and conditions herein set
forth, at any time before 5:00 p.m. Central Standard Time (CST) time on March
22, 2017, such date being referred to herein as the “Expiration Day”, *150,000*
shares of duly authorized, validly issued, fully paid and nonassessable shares
of Common Stock of the Company, par value $0.001 per share (the “Option
Shares”), subject to adjustment of the number or kind of shares constituting the
Option Shares as hereinafter provided.  Employee is entitled to purchase the
Option Shares for $0.40 per share, subject to adjustment as hereinafter provided
(the “Exercise Price”), and is entitled also to exercise the other appurtenant
rights, powers, and privileges hereinafter set forth.  

ARTICLE 1

DEFINITIONS




For all purposes of this Option, unless the context otherwise requires, the
following terms have the following meanings:

1.1

“Affiliate” shall mean, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with the Person specified, and, in the
case of a Person who is a natural person, shall include any member of the
immediate family of such Person or any trust for the benefit of said family
members.

1.2  

“Call Notice” means a written demand by the Company for the exercise of this
Option in accordance with Section 5.1

1.3

“Common Stock” means the Company’s authorized common stock, par value $0.001 per
share.

1.4

“Company” means Tootie Pie Company, Inc., a corporation organized and existing
under the laws of the State of Nevada, and any successor corporation.

1.5

“Exercise Price” means the exercise price for the Option Shares established in
accordance with Article 4.

1.6

”Expiration Date” means the option must be exercised on or before the earlier of
a) March 22, 2017, or b) 30 days after a Call Notice is issued by the Company in
accordance with Section 5.1.














--------------------------------------------------------------------------------










1.7

“Market Price” (referred to in Section 4.3) in reference to the Common Stock
means, in the event such stock is traded on a national securities exchange or in
the over-the-counter market as reported by the National Association of
Securities Dealers Automated Quotation System (stock being so traded or reported
being referred to herein as “Publicly Traded”), the average closing bid and
asked price of such stock on the five (5) trading days immediately preceding the
date as of which such value is to be determined, and in the event the Common
Stock is not Publicly Traded, the value of such stock on a going-concern basis,
as determined by the Board of Directors of the Company in good faith or, in the
Company’s discretion, by an appraiser mutually agreeable to Employee and to the
Company, the determination of such appraiser to be final in the absence of fraud
or bad faith.  As applicable to Options, Market Price shall mean the Market
Price of the Common Stock subject to such Options minus the Exercise Price of
such Options established in accordance with Article 4.

1.8

“Employee” means the Employee of record of this Option as shown in the Company’s
register for such purpose as described in Section 2.7 hereof.

1.9

“Person” means any natural person, sole proprietorship, general partnership,
limited partnership, joint venture, trust, unincorporated organization,
association, corporation, limited liability company, institution, private or
governmental entity, or other party.

1.10

“Publicly Traded” has the meaning ascribed in Section 1.7.

1.11

“Trading Price” means the price at which the Company’s Common Shares trade, in
any single transaction, subsequent to the execution of and prior to the
Expiration Date of this Option, on a national securities exchange or in the
over-the-counter market as reported by the National Association of Securities
Dealers Automated Quotation System.

1.12

“Option” means this Option and any Options issued on or in substitution for this
Option, including options issued in exchange for this Option pursuant to Article
2 hereof.

1.13

“Option Shares” means the shares of Common Stock or other securities acquired or
to be acquired upon the exercise of the Option.

ARTICLE 2

EXERCISE OF OPTION




2.1

Partial Exercise.  This Option may be exercised in whole or in part.  In the
event of a partial exercise, the Company shall execute and deliver to the
Employee  a new Option covering the unexercised portion of the Option Shares.

2.2

Procedure.  To exercise this Option, the Employee shall deliver to the Company
at its principal office:

(a)

a written notice, in substantially the form of the Exercise Notice appearing at
the end of this Option, of the Employee’s election to exercise this Option;

(b)

a check payable to the Company in the amount of the Exercise Price; and

(c)

this Option.

The Company shall as promptly as practicable, and in any event within twenty
(20) days after receipt of such notice, execute and deliver or cause to be
executed and delivered one or more certificates representing the aggregate
number of shares of Option Shares to which the Employee is entitled and, if this
Option is exercised in part, a new Option as set forth in Section 2.1.





2










--------------------------------------------------------------------------------










2.3

Name and Effective Date.  The stock certificate(s) so delivered shall be issued
in the name of the Employee or such other name as shall be designated in the
notice specified in Section 2.2.  Such certificate(s) shall be deemed to have
been issued and such Employee or any other Person so designated to be named
therein shall be deemed for all purposes to have become a Holder of record of
such shares as of the date the Company actually receives the notice and payment
as specified in Section 2.2, subject to Article 3 hereof.

2.4

Expenses. The Company shall pay all expenses payable in connection with the
preparation, issuance, and delivery of such stock certificate(s), except that
the Employee shall pay any applicable stock transfer taxes.

2.5

Legal Requirements.  The Option Shares issued upon the exercise of this Option
shall be validly issued, fully paid, and nonassessable.

2.6

No Fractional Shares.  The Company shall not issue a stock certificate
representing any fraction of a share upon partial exercise by an Employee of
such Employee’s rights hereunder.

2.7

Registration.  The Company will keep at its principal office a register that
will provide for the registration and transfer of this Option.

ARTICLE 3

TRANSFER




3.1

Permitted Transfers.  This Option shall not be transferable to any other Person
except with the written consent of the Company and subject to the limitations
set forth in Section 3.2 hereof.

3.2.

Securities Laws.  Notwithstanding anything to the contrary in this Article 3,
neither this Option nor the Option Shares shall be transferable unless:

(a)

either a registration statement under the Securities Act of 1933, as amended
(the “Act”), is in effect covering this Option or the Option Shares, as the case
may be, or the Company has received an opinion from Company counsel to the
effect that such registration is not required; and

(b)

the transfer complies with any applicable state securities laws.

The Option Shares will bear a legend describing the restrictions on transfer set
forth in this Section 3.2.  By acceptance of this Option, the Employee
represents and warrants to the Company that this Option is acquired for the
Employee’s own account, for investment and not with a view to distribution
within the meaning of the Act and the Employee agrees that the Employee will not
offer, distribute, sell, transfer or otherwise dispose of this Option or the
Option Shares except as set forth herein.

3.3

Procedure.  

The Employee may, subject to the limitations set forth in Section 3.1 and
Section 3.2, in person or by duly authorized attorney, surrender the same for
exchange at the principal office of the Company and, within a reasonable time
thereafter receive in exchange therefor one or more duly executed Options each
evidencing the right to receive one share of Common Stock of the Company or such
other number of shares as may be designated by the Employee at the time of
surrender.

The Company and any agent of the Company may treat the Person in whose name an
Option is registered as the owner of the Option for all purposes hereunder, and
neither the Company nor such agent shall be affected by notice to the contrary.
 The Company covenants and agrees to take and cause to be taken all action
necessary to affect such registrations, transfers and exchanges.





3










--------------------------------------------------------------------------------










ARTICLE 4

EXERCISE PRICE AND ADJUSTMENTS




4.1

Exercise Price.  The Exercise Price for the Option Shares shall be $0.40 per
share, subject to adjustment as described in this Article 4.

4.2

Stock Splits, Stock Dividends and Reverse Stock Splits.  If at any time the
Company shall subdivide (by reclassification, by the issuance of a Common Stock
dividend on Common Stock, or otherwise) its outstanding shares of Common Stock
into a greater number, the number of shares of Common Stock that may be
purchased hereunder shall be increased proportionately and the Exercise Price
per share of Common Stock shall be decreased proportionately as of the effective
date of such action.  The effective date of a stock dividend shall be the record
date for such dividend.  Issuance of a Common Stock dividend shall be treated as
a subdivision of the whole number of shares of Common Stock outstanding
immediately before the record date for such dividend into a number of shares
equal to such whole number of shares so outstanding plus the number of shares
issued as a stock dividend.  If at any time the Company shall combine (by
reclassification or otherwise) its outstanding number of shares of Common Stock
into a lesser number, the number of shares of Common Stock that may be purchased
hereunder shall be reduced proportionately and the Exercise Price per share of
Common Stock shall be increased proportionately as of the effective date of such
action.

4.3

Reorganization and Reclassification.  In case of any capital reorganization or
any reclassification of the capital stock of the Company while this Option
remains outstanding, the Employee of this Option shall thereafter be entitled to
purchase pursuant to this Option (in lieu of the kind and number of shares of
Common Stock comprising Option Shares that such Employee would have been
entitled to purchase or acquire immediately before such reorganization or
reclassification) the kind and number of shares of stock of any class or classes
or other securities or property for or into which such shares of Common Stock
would have been exchanged, converted or reclassified if the Option Shares had
been purchased by the Employee immediately before such reorganization or
reclassification.  In case of any such reorganization or reclassification,
appropriate provision (as determined by resolution of the Board of Directors of
the Company) shall be made with respect to the rights and interest thereafter of
the Employee of this Option, to the end that all the provisions of this Option
(including adjustment provisions) shall thereafter be applicable, as nearly as
reasonably practicable, in relation to such stock or other securities or
property.

ARTICLE 5

CALL  FEATURE OF OPTIONS




5.1

Call Rights of the Company.   If, at any time prior to the expiration of this
Option, Employee’s employment with the Company shall end, for any reason
whatsoever, the Company has the right, until the Expiration Date, to demand in
writing the exercise of this Option by issuing a Call Notice.  Upon delivery of
a Call Notice to the Employee in written form, the Employee will have 30 days in
which to exercise all or a portion of this Option in accordance with Section
2.2.  Should the Employee not exercise in accordance with Section 2.2 within 30
days of receipt of the written Call Notice, then any unexercised portion of this
Option and all of its terms and provisions will be deemed to have expired
immediately.




ARTICLE 6

COVENANTS OF THE COMPANY




The Company covenants and agrees that:

6.1

Reservation of Shares.  At all times, the Company will reserve and set apart and
have, free from preemptive rights, a sufficient number of shares of authorized
but unissued Common Stock or other securities, if applicable, to enable it at
any time to fulfill all its obligations hereunder.





4










--------------------------------------------------------------------------------










6.2

Adjustment of Par Value.  Before taking any action that would cause an
adjustment reducing the Exercise Price per share below the then par value of the
shares of Option Shares issuable upon exercise of this Option, the Company will
take any corporate action that may be necessary in order that the Company may
validly and legally issue fully paid and nonassessable shares of such Option
Shares at such adjusted price.




ARTICLE 7

LIMITATION OF LIABILITY




No provision of this Option shall be construed as conferring upon the Employee
the right to vote or to consent or to receive dividends or to receive notice as
a stockholder in respect of meetings of stockholder for the election of
directors of the Company or any other matter whatsoever as stockholder of the
Company.  In the absence of affirmative action by the Employee to purchase
shares of Common Stock in accordance with the terms of this Option, no provision
hereof shall give rise to any liability of such Employee for the Exercise Price
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.




ARTICLE 8

MISCELLANEOUS




8.1

Governing Law.  The rights of the parties arising under this Option shall be
construed and enforced under the laws of the State of Texas without giving
effect to any choice of law or conflict of law rules.

8.2

Notices.  Any notice or other communication required or permitted to be given or
delivered pursuant to this Option shall be in writing and shall be deemed
effective as of the date of receipt if delivered personally or by facsimile
transmission (if receipt is confirmed by the facsimile operator of the
recipient), or delivered by overnight courier service or mailed by registered or
certified mail (return receipt requested), postage prepaid, to the parties at
the following addresses (or at such other address in the United States of
America for a party as shall be specified by like notice; provided, however,
that notices of change of address shall be effective only upon receipt thereof):

(i)

to the Employee as follows:

Don Merrill

156 Cibolo Ridge Trl

Boerne, TX  78015




(ii)

to the Company as follows:

Tootie Pie Company, Inc.

129 Industrial Drive

Boerne, TX  78006

Facsimile Number:  210-237-4750

Attention:  Chief Financial Officer




8.3

Severability.  If any provision of this Option shall be held invalid, such
invalidity shall not affect any other provision of this Option that can be given
effect without the invalid provision, and to this end, the provisions hereof are
separable.

8.4

Headings.  The headings in this Option are for reference purposes only and shall
not affect in any way the meaning of interpretation of this Option.





5










--------------------------------------------------------------------------------










8.5

Amendment.  This Option cannot be amended or modified except by a written
agreement executed by the Company and the Employee.

8.6

Assignment.  This Option shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, personal representatives, successors
and assigns, except that no party may assign or transfer its rights or
obligations under this Option except to the extent explicitly permitted herein.

8.7

Entire Agreement.  This Option, together with its attachments, contains the
entire understanding among the parties hereto with respect to the subject matter
hereof and supersedes all prior and contemporaneous agreements and
understandings, inducements or conditions, express or implied, oral or written,
except as herein contained.





6










--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Company has caused this Option to be signed in its name
by the officer named below.




 

 

TOOTIE PIE COMPANY, INC.

Dated: March 22, 2007

 

By:/s/ Christopher Keese

 

 

Christopher Keese

 

 

Director


























7










--------------------------------------------------------------------------------










EXERCISE NOTICE

The undersigned, the Employee of a Common Stock Purchase Option issued by Tootie
Pie Company, Inc., hereby elects to exercise purchase rights represented by such
Option for, and to purchase thereunder, _______________ shares of the Common
Stock covered by such Option and herewith makes payment in full therefor of
________________________ and requests that certificates for such shares (and any
securities or the property issuable upon such exercise) be issued in the name of
and delivered to _______________________________ whose address is
__________________________.

If said number of shares of Common Stock is less than the number of shares of
Option Shares purchasable hereunder, the undersigned requests that a new Option
representing the balance of the Option Shares be registered in the name of and
issued and delivered to _________________whose address
is_______________________________________________.

The undersigned hereby agrees to pay any transfer taxes on the transfer of all
or any portion of the Option or Option Shares requested herein if the
undersigned has requested stock certificate(s) to be registered in a name or
names other than the name of the undersigned.

The undersigned agrees that, in the absence of an effective registration
statement with respect to Common Stock issued upon this exercise, the
undersigned is acquiring such Common Stock for investment and not with a view to
distribution thereof and the certificate or certificates representing such
Common Stock may bear a legend substantially as follows:  “The shares
represented by this certificate have not been registered under the Securities
Act of 1933, as amended, and may not be transferred except as provided in
Article 3 of the Option to purchase Common Stock of Tootie Pie Company, Inc., a
copy of which is on file at the principal office of Tootie Pie Company, Inc.”




Signature guaranteed:







Dated:  _________________














8








